Citation Nr: 0841739	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  91-44 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 1983 
and from August 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.

The veteran testified at a Travel Board hearing in October 
1999.  A transcript of that hearing is associated with the 
claims file.

This matter has previously been before the Board on several 
occasions.  Details of the procedural history of this case 
have been summarized in the prior remands of this matter to 
the RO by the Board.  Most recently, the Board remanded this 
issue to the RO in June 2007 for referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.

The Board observes that subsequent to the most recent Board 
remand in June 2007, the veteran has appointed a new 
representative in this matter, Paralyzed Veterans of America, 
and the appropriate documentation of this appointment is 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran is service-connected for lumbar strain, 
currently rated as 40 percent disabling, and right S1 
radiculopathy associated with lumbar strain, currently rated 
40 percent disabling.  These service-connected disabilities 
result in a combined rating of 30 percent from October 1990, 
50 percent from April 2005, and 60 percent from January 2006.

2.  The veteran is unable to obtain or maintain any form of 
substantially gainful employment consistent with his 
education and occupational background due to the effects of 
his service-connected disabilities.




CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision for the veteran in this case, no further discussion 
of VCAA is necessary at this point.

II.  Total Disability Ratings Based on Individual 
Unemployability (TDIU) 

38 C.F.R. § 4.15 governs total disability ratings and states 
that such a disability "will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. . . ."  38 C.F.R. 
§ 4.15; accord 38 C.F.R. § 3.340(a).  A permanent total 
disability "shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person."  38 C.F.R. § 4.15; see also 38 C.F.R. § 
3.340(b).

With respect to total disability ratings based on individual 
unemployability, 38 C.F.R. § 4.16(a) provides that "[t]otal 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities:  Provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more."  38 C.F.R. § 4.16(a); accord Bowling v. Principi, 15 
Vet. App. 1, 6 (2001) (outlining regulations relating to 
TDIU); see 38 C.F.R. §§ 3.340, 3.341.  In determining whether 
a veteran should receive TDIU, the Board may consider the 
veteran's level of education, special training, and previous 
work experience, but may not consider his age or the 
impairment caused by any nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16 ("[T]he existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected . . . 
disabilities are met and in the judgment of the rating agency 
such . . . disabilities render the veteran unemployable"), 
4.19 ("Age . . . is a factor only in evaluation of 
disability not resulting from service, i.e., for the purposes 
of pension"); accord Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's nonservice-connected 
disabilities nor his advancing age may be considered. . . . 
The Board's task was to determine whether there are 
circumstances in this case apart from the nonservice-
connected conditions and advancing age which would justify a 
total disability rating based on unemployability") (Emphasis 
omitted).

VA regulations do not define the terms "substantially 
gainful occupation," however, the Court has interpreted this 
provision to encompass the ability to earn a "living wage."  
Bowling, 15 Vet. App. at 7 (noting that "[t]he term 
'substantially gainful occupation' is not defined by VA 
regulation; however, the Court has held that the term refers 
to, at a minimum, the ability to earn 'a living wage.'  Moore  
v. Derwinski, 1 Vet. App. 356, 358 (1991)").  That is, a 
veteran has a "substantially gainful occupation" when that 
enterprise "'provides annual income that exceeds the poverty 
threshold for one person.'"  Bowling, supra, quoting Faust 
v. West, 13 Vet. App. 342, 355-56 (2000); accord 38 C.F.R. 
§ 4.16(a) (stating that "[m]arginal employment shall not be 
considered substantially gainful employment," and that such 
employment exists when the "veteran's earned annual income 
does not exceed the amount established by the U.S. Department 
of Commerce, Bureau of the Consensus, as the poverty 
threshold for one person").  Thus, the central inquiry in 
determining whether a veteran may receive a total rating 
based on individual unemployability is whether the service-
connected disabilities alone are so severe as to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Accordingly, the Board must determine whether the 
veteran, as a result of his service-connected disabilities 
alone, is able secure or follow any form of substantially 
gainful occupation consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16; accord Hatlestad, supra.

In addition, according to 38 C.F.R. § 4.16(b), for those 
veterans who fail to meet the percentage requirements set 
forth in § 4.16(a), but who are in fact unemployable by 
reason of service-connected disabilities, the Board should 
submit the case to the Director, Compensation and Pension 
Service, for extra-schedular consideration.

III.  Analysis

The veteran contends that his service-connected disabilities 
preclude him from obtaining or maintaining substantially 
gainful employment.  As discussed in more detail below, the 
Board finds that the preponderance of the probative evidence 
does indicate that the veteran's service-connected spinal 
pathologies have become severe enough to preclude gainful 
employment.  The Board finds that the essential evidence in 
this case is an April 2005 VA medical examination report, 
which contains a competent medical opinion probatively 
indicating that the veteran's spinal pathology manifested in 
symptoms at that time which rendered him unemployable.

The claims file reflects that the veteran last worked in 1989 
as a delivery driver with NAPA auto parts; indications of 
record vary slightly with regard to the extent of the 
veteran's education, but it was concluded by the Social 
Security Administration (SSA), including in April 2000, that 
he has the equivalent of a 12th grade education.  The veteran 
has reported, including during a June 1999 SSA hearing, that 
his employment history features work as a helicopter 
mechanic, glue gun operator, delivery driver, and 
construction laborer.

The Board notes that the veteran has been in receipt of SSA 
disability benefits throughout most of the period on appeal 
in this case.  Documentation of SSA proceedings and 
determinations in this regard reveal that the veteran's 
psychiatric pathology, variously diagnosed as "schizophrenic 
disorder" or "schizoaffective disorder," has been a 
substantial focus of the SSA's assessment of the veteran's 
general functionality, although the veteran's spinal 
pathology and associated radiculopathy have also been 
significant factors at various times in SSA determinations.  
The SSA discontinued the veteran's disability benefits in 
December 1998, citing that the veteran's drug and alcohol 
abuse were material to the findings of disability (precluding 
benefits under SSA law); in April 2000, the SSA reinstated 
the veteran's disability benefits upon finding that substance 
abuse was no longer material to the finding of disability.

The veteran is currently service-connected for lumbar strain, 
currently rated as 40 percent disabling, and right S1 
radiculopathy associated with lumbar strain, currently rated 
40 percent disabling.  These service-connected disabilities 
result in a combined rating of 60 percent from January 2006.  
The Board notes that the period of time for consideration in 
this claim dates back many years, and observes that the 
veteran's combined rating was 50 percent from April 2005 to 
January 2006, and was 30 percent from October 1990 to April 
2005.  Thus, prior to January 2006, the veteran's combined 
disability rating clearly did not meet the minimum percentage 
requirement for TDIU under 38 C.F.R. § 4.16(a).  However, as 
the result of a January 2008 rating decision granting an 
increased rating effective from January 2006, the veteran now 
has a combined rating of 60 percent for disabilities 
associated with the single etiology of his back pathology; 
disabilities resulting from a common etiology are treated as 
a single disability under the provisions of 38 C.F.R. 
§ 4.16(a), and thus in this case the veteran has met the 
minimum percentage requirement for TDIU under 38 C.F.R. 
§ 4.16(a) since January 2006.

This appeal was remanded by the Board most recently in June 
2007 to refer the veteran's TDIU claim to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  Although the RO's January 2008 rating 
decision has increased the veteran's combined rating such 
that consideration of entitlement to a TDIU under 38 C.F.R. 
§ 4.16(a) may be appropriate for the period from January 
2006, the Board will not reach this question prior to 
addressing the matter of entitlement to a TDIU under 38 
C.F.R. § 4.16(b), which was the focus of the Board's 
instructions in the June 2007 remand.

In this regard, the Board notes that the claims file includes 
evidence reflecting that the veteran has consistently 
reported symptoms featuring back pain and right leg, with 
increasing severity reported over the years.  Of great 
significance in this case, the claims file includes an April 
2005 VA spinal examination report which presents a credible 
and competent medical opinion expressly describing the 
symptoms of the veteran's back disability as precluding 
employment.  Referring to the veteran's service connected 
pathology, the April 2005 VA examination report states "I do 
feel that he is unable to work at this time due to the 
characteristics of his pain."  The Board's review of the 
record reveals no probative evidence which substantially 
contradicts this highly significant finding of the April 2005 
VA medical examiner.  In the Board's view, this 
uncontradicted probative evidence reasonably establishes that 
the veteran's service-connected disabilities rendered him 
unemployable at the time of his April 2005 VA examination.  
The Board also notes, merely in passing, that this April 2005 
VA examination report served as the basis for VA's assignment 
of an increased rating for the veteran's service-connected 
back disability (although not specifically the associated 
radiculopathy) to its current 40 percent disability rating.

In accordance with the Board's June 2007 remand instructions, 
the RO referred the veteran's TDIU claim to the Director of 
Compensation and Pension Service (DCPS) for extra-schedular 
consideration as contemplated by 38 C.F.R. § 4.16(b).  The 
October 2007 evaluation from the DCPS found that entitlement 
to a TDIU on an extra-schedular basis is unwarranted.  The 
DCPS based this decision on the rationale that "The overall 
evidentiary record demonstrates that the veteran's inability 
to secure and maintain substantial gainful employment is 
overwhelmingly attributed to his nonservice psychiatric 
conditions and/or substance abuse disorders."  The DCPS 
focused upon a determination that "The evidence exhibits 
that these [nonservice connected] conditions are of 
sufficient severity to preclude gainful employment."  The 
DCPS cited "clinical assessments from VA examiners that the 
psychiatric condition renders [the veteran] unemployable" as 
well as "two SSA decisions that determined the veteran's 
nonservice-connected mental disorder [to be] the sole or 
primary cause of his inability to maintain gainful 
employment."  The DCPS evaluation acknowledges the April 
2005 VA examiner's opinion supporting the veteran's claim of 
entitlement to TDIU based upon his back pathology, but the 
DCPS explained that "this singular evidentiary item must be 
considered in comparison to the overall record" and 
concludes that the evidence "contains an abundant assemblage 
of credible medical evidence and clinical assessments that 
demonstrate the veteran's psychiatric maladies to be the sole 
or predominant cause of unemployability."

However, the Board is unable to agree with the October 2007 
DCPS evaluation in this case.  In performing the requisite 
analysis under 38 C.F.R. § 4.16(b), the Board must determine 
whether the veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  In the Board's view, indications 
that nonservice-connected disabilities would render the 
veteran unemployable regardless of the severity of his 
service-connected disabilities do not preclude entitlement to 
TDIU benefits under 38 C.F.R. § 4.16(b).  The central inquiry 
in a claim of entitlement to a TDIU is "whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet.App. 524, 529 (1993).  The Board notes, in 
passing, that the provisions of 38 C.F.R. § 4.16(a) are 
explicit in stating "the existence or degree of nonservice-
connected disabilities ... will be disregarded."  Without 
addressing the extent to which this specific guidance from 
38 C.F.R. § 4.16(a) may or may not control in analysis 
performed under 38 C.F.R. § 4.16(b), the Board finds that the 
veteran's service connected back pathology can be understood 
to render the veteran unemployable for the purposes of 
38 C.F.R. § 4.16(b) even if nonservice-connected disabilities 
are also so severe as to render the veteran unemployable.

The Board finds that there is affirmative competent evidence, 
from the April 2005 VA medical examination report, 
probatively indicating that the symptomatology of the 
veteran's service connected spinal pathology is of such 
severity as to render him medically unemployable by itself, 
regardless of other disabilities.  Other evidence indicating 
that nonservice-connected disabilities are also of such 
severity as to render the veteran unemployable by themselves, 
does not pertinently contradict a finding that the service-
connected disabilities render the veteran unemployable.  The 
Board observes that the October 2007 DCPS evaluation 
identifies no evidence indicating that the veteran's service-
connected spinal pathology does not render him unemployable, 
and neither does the Board's own review of the record find 
any evidence which meaningfully contradicts the April 2005 VA 
medical assessment that the veteran's spinal disability 
symptoms had become so severe as to render him unemployable.

Where, as here, there is plausible evidence that a veteran is 
unable to secure and follow a substantially gainful 
occupation due to service-connected disability, without any 
affirmative evidence to the contrary, the veteran's case is 
eligible for consideration under 38 C.F.R. § 4.16(b).  The 
case must first be referred to the DCPS for appropriate 
consideration, which was accomplished in this case through 
the Board's June 2007 remand for that purpose, resulting in 
the October 2007 report from the DCPS; however, the Board is 
not bound by the determinations of the RO regarding 
entitlement to benefits, including the issue of 
extraschedular entitlement to TDIU under 38 C.F.R. § 4.16(b).  
Having fulfilled the requirement of referral for initial 
consideration by the DCPS, the Board now finds that a TDIU is 
warranted in this case.

In light of the medical evidence and the veteran's testimony 
in this case, the Board finds that the effects of the 
veteran's service-connected disabilities render him 
unemployable.  Accordingly, a TDIU is warranted. 


ORDER

A TDIU is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


